Citation Nr: 0821952	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The appellant served as a member of the Army National Guard 
from August 2001 to October 2003.  That service included 
inactive duty training for 10 days in 2001.  The appellant 
did not have any additional inactive duty training, active 
duty training, or active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claims of entitlement to service connection for 
the residuals of a head injury and schizophrenia.


FINDINGS OF FACT

1.  The appellant sustained a severe closed head injury as a 
result of a November 2001 motor vehicle accident.  There is 
no evidence demonstrating that at the time of the accident, 
the appellant was on inactive duty training, active duty 
training, or active duty.

2.  Schizophrenia is not related to the appellant's inactive 
duty training.


CONCLUSIONS OF LAW

1.  The residuals of a head injury were not incurred in or 
aggravated by inactive duty training.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309 (2007).

2.  Schizophrenia was not incurred in or aggravated by 
inactive duty training.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2007).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2007).  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty training, or from injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002).  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The appellant served as a member of the Army National Guard 
from August 2001 to October 2003.  This service included 
inactive duty training for a period of 10 days in 2001.  The 
appellant did not have any additional inactive duty training, 
active duty training, or active duty.  Thus, service 
connection in this case may not be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Additionally, in order for 
a grant of service connection to be warranted, the appellant 
must have incurred the disabilities for which he is seeking 
service connection during or as a result of his inactive duty 
training.

The record reflects that the appellant enlisted in the Army 
National Guard in August 2001.  At the time of his 
enlistment, he was found fit for entry into service.  He 
appellant did not complain of any psychiatric abnormalities, 
and none were found on examination.  

Personnel records demonstrate that the appellant was ordered 
to active duty training, with a report date of January 16, 
2002.  On the evening of November 25, 2001, however, the 
appellant was involved in a motor vehicle accident as a 
result of which he sustained a severe closed head injury.  As 
a result of the injuries, the appellant was hospitalized for 
long-term care and was unable to report for active duty 
training.  Personnel records further demonstrate that in 
February 2002, the appellant was determined to be medically 
disqualified for entry into the Armed Forces of the United 
States as a result of his "recent serious head injury."   
He was officially discharged from the Army National Guard of 
Mississippi in October 2003.

The appellant has stated in numerous written statements that 
he is unable to recall whether at the time of the November 
2001 motor vehicle accident he was either on his way to or 
from inactive duty training.  He is unable to remember the 
specifics surrounding the accident as a result of the head 
trauma sustained in the accident.  The RO in May and July of 
2004, and in June and September of 2005, requested 
information from both the appellant's National Guard Unit and 
the Military Department in Jackson, Mississippi, as to 
records of treatment associated with the appellant's service, 
and as to the specific dates on which he served for inactive 
duty training purposes.  June 2004 and September 2005 
responses indicated that there were no records of treatment, 
aside from the report of examination at enlistment, 
associated with the appellant's service.  In July 2004, and 
again in September 2005, the RO received from the Military 
Department in Jackson, Mississippi the appellant's report of 
examination at enlistment into the Guard, and a report of 
Army National Guard Retirement Points dated in July 2004 that 
showed that the appellant served 10 days of inactive duty 
training between August 29, 2001 and August 28, 2002.  The 
exact days on which he served for inactive duty training, 
however, were not specified.  As multiple requests for the 
specific days on which the appellant served on inactive duty 
training have been made, and the specific information 
requested has been determined to be unavailable, the Board 
finds that all efforts to obtain such information have been 
exhausted, and that any further attempt to obtain such 
information would be unavailing.  VA's duty to assist has in 
this regard been satisfied.  An August 2002 notation in the 
appellant's record indicates that the appellant had been 
involved in a bad accident but that he desired to remain in 
the Guard.  Since the accident, however, he had not been 
allowed to drill.  Because the appellant was not able to 
drill following the November 2001 accident, it appears that 
the appellant's inactive duty training took place prior to 
the November 2001 motor vehicle accident.  

Despite that the appellant's inactive duty training may be 
presumed to have occurred prior to the November 2001 
accident, it may not be presumed that the accident occurred 
on a day on which the appellant was either returning from or 
going to duty.  It is clear from the appellant's records that 
he served 10 inactive duty training days between August 29, 
2001, and November 25, 2001.  Given that the appellant served 
for a total of 10 days within that 90 day period, and the 
exact days on which he served are not clear, the Board finds 
that it is not as likely as not that the accident occurred on 
one of the 10 days on which he had inactive duty training, as 
the days on which he did not have inactive duty training 
during this period far outnumber the days on which he did.  

As the Board has determined that it may not be presumed that 
the November 25, 2001, accident occurred on a day on which 
the appellant had inactive duty training, the injuries 
sustained in that accident may not be causally related to the 
appellant's inactive duty training.  It therefore follows 
that service connection is not warranted for the residuals of 
injuries sustained as a result of the accident.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  Accordingly, the appellant's claim 
for service connection for the residuals of the head injury 
sustained in the November 2001 motor vehicle accident must be 
denied.

With regard to the appellant's claim of entitlement to 
service connection for schizophrenia, the record reflects 
that in January 2002 the appellant was diagnosed with 
schizophrenia secondary to the head trauma sustained in the 
November 2001 motor vehicle accident.  Clinical records dated 
in April 2002 corroborate that diagnosis.  As the appellant's 
schizophrenia is a residual of the November 2001 motor 
vehicle accident, and the Board has determined that service 
connection for the residuals of that accident is not 
warranted, the claim for service connection for schizophrenia 
must also be denied.

The appellant contends that his schizophrenia developed 
independently of the motor vehicle accident.  This contention 
is not corroborated by the evidence of record.  However, even 
assuming arguendo that the schizophrenia did develop 
independently of the motor vehicle accident, the appellant 
would still not be entitled to service connection for 
schizophrenia.  The very limited clinical records associated 
with the appellant's National Guard service (report of 
examination at enlistment) reflect that at the time of 
enlistment, the appellant did not complain of any psychiatric 
abnormalities, and none were found on examination.  More 
significantly, however, where an appellant served only on 
inactive duty training, service connection may be granted 
only for injuries sustained during that training.  Service 
connection may only be granted for diseases incurred in or 
aggravated during active duty training or active duty, which 
the appellant in this case did not serve.  38 U.S.C.A. §§ 
101(24), 106, 1131.  As schizophrenia is classified as a 
disease rather than an injury, service connection would not 
be warranted, even if there was evidence demonstrating that 
schizophrenia first manifested during the appellant's 
inactive duty training.

The Board has considered the appellant's assertions that the 
residuals of his head injury and schizophrenia are related to 
his active service or service in the National Guard.  
However, to the extent that the appellant relates his current 
diagnoses to his service, his opinion is not competent or 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the residuals of the appellant's 
head injury and his schizophrenia are not related to his 
inactive duty training.  As the preponderance of the evidence 
is against the appellant's claims for service connection, the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May and July 2004; a 
rating decision in September 2004; and a statement of the 
case in September 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the residuals of a head injury is 
denied.

Service connection for schizophrenia is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


